DETAILED ACTION
	Claims 1, 3, 7-8, 10, 12, 15, 18-19, 22-23, 26, 31-33, 35, 39, and 41 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB16004681, filed on 01/11/2016.

Claim Objections
Claim 7 is objected to because of the following informalities:  “The fluid discharge apparatus according to claim 5, comprising a range of the partially open conditions, which are continuous between the first condition and the fully open condition” should read as “The fluid discharge apparatus according to claim [[5]] 1, comprising a range of the partially open conditions, which are continuous between the first condition and the [[fully open condition]] second condition”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “…wherein at least one of: the range of partially open conditions define a range of flow areas of the flow path through the apparatus, which are continuous between the closed condition and the fully open condition; and/or the range of partially open conditions defines a range of pressure drops across the apparatus, dependent on a flow rate of fluid through the apparatus, the flow area of the flow path, and pressure” should read as “…wherein at least one of: the range of partially open conditions define a range of flow areas of the flow path through the apparatus, which are continuous between the [[closed condition and the fully open condition]] first condition and the second condition; and/or the range of partially open conditions defines a range of pressure drops across the apparatus, dependent on a flow rate of fluid through the apparatus, the flow area of the flow path, and pressure”.  Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: “A method of cleaning and/or jetting the interior of fluid conduit, the method comprising: providing an assembly comprising fluid discharge apparatus according to claim 1 coupled to the end of a tubing, locating the assembly in the fluid conduit…” should read as “A method of cleaning and/or jetting the interior of [[a]] the fluid conduit, the method comprising: providing an assembly comprising [[a]] the fluid discharge apparatus according to claim 1 coupled to the end of a tubing, locating the assembly in the fluid conduit…”. Appropriate correction is required.

Claim 41 is objected to because of the following informalities: “…wherein the method comprises deploying the apparatus in multiple stages, with sequentially increasing hose lengths…” should read as “…wherein the method comprises deploying the apparatus in multiple stages, with sequentially increasing [[hose]] tubing lengths…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 10, 12, 18-19, 22-23, 26, 31-33, 35, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Publication 2011/0284232 A1; hereinafter “Huang”).

	In regards to claim 1, Huang discloses: A fluid discharge apparatus (at least 30, as shown in at least figures 1-3) for cleaning and/or jetting the interior of a fluid conduit (at least abstract and paragraphs [0015-0027] introduces the wellbore tool is suitable for use as a frac tool), the fluid discharge apparatus comprising: 
	a body (at least 32), the body comprising an inlet (at least 38) configured to receive fluid from a fluid source (at least paragraphs [0015-0027] introduces “Fluid pressure, such as may be developed by pumping frac fluid 55 down through bore 38, is exerted onto disposable ball 63 causing retaining member 53 to release from inner wall surface 34 so that disposable sleeve 51 is forced downward into disposable return member 70”; “…pressurized frac fluid 55 can be pumped from bore 38, through sleeve port 54, through first port 40, and into the well or well formation to fracture the formation”), and one or more fluid discharge ports (at least 40); and 
	a valve arrangement (as shown in at least figures 1-3) disposed in the body and passively operable to be cycled to provide an interrupted flow of fluid through the body by moving between a first condition (as shown in at least figure 1) and a second condition (as shown in at least figure 2) via a partially open condition to provide said interrupted flow of fluid through the body (as shown in view of the transitioning within figures 1-3; at least paragraphs [0015-0027] introduces for element 62 to dictate movement of the various elements, e.g. 51, 69, within the tool to allow for establishing a cycle of interrupted flow of fluid; the “partially open condition” is established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2), wherein in the first condition fluid entering the body from the inlet is prevented from passing through the apparatus (as shown in at least figure 1), wherein in the second condition a flow path having a maximum flow area through the apparatus is defined and fluid is discharged through the one or more fluid discharge ports (as shown in light of the fluid flow arrows “F” in a least figure 2), and wherein in the partially open condition the flow path through the apparatus is defined and has a flow area less than the maximum flow area (Since the “partially open condition” is being established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2, it would be inherent that the opening 54 and the port, at least 40, would not be completely aligned to one another, therefore allowing for the flow area to be less than the maximum flow area, as shown in at least figure 2); 
	wherein the valve arrangement comprises a piston (Examiner notes that “piston” is defined by https://www.merriam-webster.com/dictionary/piston as at least “a sliding piece moved by or moving against fluid pressure which usually consists of a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth”; with that being said, the combination of at least 51, 62 collectively introduce a piston which is commensurate in scope with the piston described in the instant application’s piston) disposed in an axial bore in the body (as shown in at least figures 1-3), the piston operable to move axially in the body between the first condition and the second condition, via the partially open condition (as shown in light of the transitioning within figures 1-3), 
	wherein the piston comprises a first active piston area formed on a face on an interior profile of the piston (as shown in the annotated illustration of figure 2 below), whereby a pressure acting on the first active piston area moves the piston in a first direction relative to the body, and whereby said pressure acting on the first active piston area in the first condition moves the piston from the first condition to the partially open condition when the pressure acting on the first active piston area in the first condition exceeds a predetermined opening pressure (the “partially open condition” is established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2; the fluid pressure, as introduced in at least figure 2 allows for actuation of at least 51 to occur once the pressure within the tool surpasses a predetermined opening pressure from closed fluid communication to partially open fluid communication), and 
	wherein the piston comprises a second active piston area larger than the first active piston area and formed on a face on an exterior profile of the piston (Examiner notes that due to the broad nature of the claim language, multiple second active piston areas can be established, as shown in the annotated illustration of figure 2 below), whereby a pressure acting on the second active piston area moves the piston in said same first direction relative to the body, and whereby in the partially open condition the second active piston area becomes active so that pressure acting on the first and second active piston areas in the partially open condition is operable to move the piston from the partially open condition to the second condition of the apparatus when the pressure acting on the first and second active piston areas in the partially open condition exceeds the predetermined opening pressure (the “partially open condition” is established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2; the fluid pressure, as introduced in at least figure 2 allows for actuation of at least 51 to occur once the pressure within the tool surpasses the predetermined opening pressure from partially open fluid communication to maximum fluid flow communication; at least figure 2 introduces the second condition, as shown in light of the fluid flow arrows “F” in a least figure 2).

    PNG
    media_image1.png
    940
    1514
    media_image1.png
    Greyscale


	In regards to claim 3, Huang further discloses: wherein the valve arrangement is operable to be cycled between the first condition and the second condition under the effect of a pressurised fluid entering the body from the inlet (as shown in the transitioning from at least figure 1 to at least figure 2; at least paragraphs [0015-0027] introduces “Fluid pressure, such as may be developed by pumping frac fluid 55 down through bore 38, is exerted onto disposable ball 63 causing retaining member 53 to release from inner wall surface 34 so that disposable sleeve 51 is forced downward into disposable return member 70”; “…pressurized frac fluid 55 can be pumped from bore 38, through sleeve port 54, through first port 40, and into the well or well formation to fracture the formation”).

	In regards to claim 7, Huang further discloses: a range of the partially open conditions, which are continuous between the first condition and the second condition (the transitioning from at least figure 1 to at least figure 2 allows for establishing a range of partially open conditions in light of the gradual longitudinal movement of at least 51 which will allow for different flow areas through the apparatus).

	In regards to claim 8, Huang further discloses: wherein at least one of: the range of partially open conditions define a range of flow areas of the flow path through the apparatus, which are continuous between the first condition and the second condition; and/or the range of partially open conditions defines a range of pressure drops across the apparatus, dependent on a flow rate of fluid through the apparatus, the flow area of the flow path, and pressure (the transitioning from at least figure 1 to at least figure 2 allows for establishing a range of partially open conditions in light of the gradual longitudinal movement of at least 51 which will allow for different flow areas through the apparatus).

	In regards to claim 10, Huang further discloses: wherein at least one of: the valve arrangement comprises a cartridge valve (as shown in at least figures 1-3); and the piston is a cartridge piston (at least 51, as shown in at least figures 1-3).

	In regards to claim 12, Huang further discloses: wherein at least one of: the piston comprises a sleeve or spool member (at least paragraphs [0015-0027] introduces “Valve structure 50 and valve 53 may be used in various frac tools 30, including various forms of slidable disposable sleeves 51”); the piston comprises one or more flow apertures (at least 54), which are radially oriented in the piston and/or the apparatus (as shown in at least figures 1-3).

	In regards to claim 18, Huang further discloses: wherein the apparatus defines a first chamber (chamber radially, outwardly adjacent to at least port 54) between the inlet and a seal (at least 56) in the valve arrangement (as shown in at least figures 1-3).

	In regards to claim 19, Huang further discloses: wherein at least one of: the seal is a circumferential seal around the piston; the seal is a circumferential seal between the piston and the body; and the seal is a metal-to-metal seal (as shown in at least figures 1-3).

	In regards to claim 22, Huang further discloses: wherein the apparatus comprises a biasing means (at least 74) which biases the valve arrangement towards the first condition (as shown in at least figures 1-3; at least paragraphs [0015-0027] introduces “Reduction of the fluid pressure of the frac fluid 55 in conjunction with removal of ball 63 allows energized biased member 74 to overcome the downward force of the frac fluid 55. When the upward force of biased member 74 overcomes the downward force of the frac fluid 55, disposable return member 70 begins to move upward and, thus, forces disposable sleeve 51 upward from the first operational position (FIG. 2) to the second operational position (FIG. 3)”).

	In regards to claim 23, Huang further discloses: wherein one of: the biasing means comprises one or more springs; the biasing means comprises one or more washer springs (as shown in at least figures 1-3; at least paragraphs [0015-0027] introduces “Suitable elastic members for utilization as biased member 74 include Belleville springs (also known as Belleville washers), capillary springs, and deformable elastomers and polymers”).

	In regards to claim 26, Huang further discloses: wherein at least one of: one or both of the first and second active piston areas are annular faces; one or both of the first and second active piston areas are conical annular surfaces (as shown in at least figures 1-3).

	In regards to claim 31, Huang further discloses: A system (i.e. wellbore system) comprising the fluid discharge apparatus according to claim 1 and a fluid line coupled to the inlet of the fluid discharge apparatus (at least paragraphs [0015-0027] and figures 1-3 introduces “Disposable plug 62, including disposable ball 63, includes a second natural material 65 that is dissolvable in a suitable dissolution fluid 80 as described herein, which may include a naturally occurring downhole fluid, or a fluid introduced into the downhole environment in conjunction with frac or other drill string operations, or a predetermined dissolution fluid, including various acid treatments that may be introduced into the drill string as described herein”).

	In regards to claim 32, Huang further discloses: A method of cleaning and/or jetting the interior of the fluid conduit (at least abstract, paragraphs [0015-0027] and figures 1-3 introduces the wellbore tool is suitable for use as a frac tool; “The actuator may be any device or method known to persons of ordinary skill in the art, including action of pressurized frac fluid 55 against disposable plug 62 to seat plug 62 against disposable plug seat 59”), the method comprising: 
	providing an assembly (at least 30, as shown in at least figures 1-3) comprising the fluid discharge apparatus (comprising at least at least 40) according to claim 1 coupled to the end of a tubing (at least paragraphs [0015-0027] and figures 1-3 introduces “Disposable plug 62, including disposable ball 63, includes a second natural material 65 that is dissolvable in a suitable dissolution fluid 80 as described herein, which may include a naturally occurring downhole fluid, or a fluid introduced into the downhole environment in conjunction with frac or other drill string operations, or a predetermined dissolution fluid, including various acid treatments that may be introduced into the drill string as described herein”), locating the assembly in the fluid conduit (as shown in at least figures 1-3); 
	pumping fluid from the fluid source through the tubing to the fluid discharge apparatus (at least paragraphs [0015-0027] introduces “Fluid pressure, such as may be developed by pumping frac fluid 55 down through bore 38, is exerted onto disposable ball 63 causing retaining member 53 to release from inner wall surface 34 so that disposable sleeve 51 is forced downward into disposable return member 70”; “…pressurized frac fluid 55 can be pumped from bore 38, through sleeve port 54, through first port 40, and into the well or well formation to fracture the formation”); and 
	interrupting flow of fluid to the one or more discharge ports of the apparatus by moving the valve arrangement between the first condition (as shown in at least figure 1) and the second condition (as shown in at least figure 2) via the partially open condition (at least paragraphs [0015-0027] introduces for element 62 to dictate movement of the various elements, e.g. 51, 69, within the tool to allow for establishing a cycle of interrupted flow of fluid; the “partially open condition” is established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2); 
	wherein the method comprises moving the piston from the first condition to the partially open condition by pressure acting on the first active piston area, and moving the piston from the partially open condition to the second condition of the apparatus by pressure acting on the first and second active piston areas (the “partially open condition” is established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2; the fluid pressure, as introduced in at least figure 2 allows for actuation of at least 51 to occur once the pressure within the tool surpasses the predetermined opening pressure from partially open fluid communication to maximum fluid flow communication; at least figure 2 introduces the second condition, as shown in light of the fluid flow arrows “F” in a least figure 2).

	In regards to claim 33, Huang further discloses: wherein the method comprises at least one of: interrupting the flow of fluid to generate or maintain fluid pressure at the apparatus; cycling the valve arrangement of the apparatus between the first condition and the second condition (as shown in view of the transitioning within figures 1-3; at least paragraphs [0015-0027] introduces for element 62 to dictate movement of the various elements, e.g. 51, 69, within the tool to allow for establishing a cycle of interrupted flow of fluid; the “partially open condition” is established during the transitioning from the condition of at least figure 1 to the condition of at least figure 2).

	In regards to claim 35, Huang further discloses: wherein the method comprises at least one of: deploying the assembly along the fluid conduit; circulating fluid from the assembly to a deployment location; returning fluid via an annulus between the tubing and the fluid conduit; providing a thrust from the apparatus to assist in deployment of the assembly (at least paragraphs [0015-0027] and figures 1-3 introduces “Disposable plug 62, including disposable ball 63, includes a second natural material 65 that is dissolvable in a suitable dissolution fluid 80 as described herein, which may include a naturally occurring downhole fluid, or a fluid introduced into the downhole environment in conjunction with frac or other drill string operations, or a predetermined dissolution fluid, including various acid treatments that may be introduced into the drill string as described herein”).

	In regards to claim 39, Huang further discloses: wherein the fluid conduit is a hydrocarbon production or transportation pipeline (at least paragraphs [0015-0027] and figures 1-3 introduces “Disposable plug 62, including disposable ball 63, includes a second natural material 65 that is dissolvable in a suitable dissolution fluid 80 as described herein, which may include a naturally occurring downhole fluid, or a fluid introduced into the downhole environment in conjunction with frac or other drill string operations, or a predetermined dissolution fluid, including various acid treatments that may be introduced into the drill string as described herein”; “…return fluids 57, such as oil, gas, and water, are permitted to flow from the well or well formation and into bore 38 so that the return fluids 57 can be collected at the surface of the well”).

	In regards to claim 41, Huang further discloses: wherein the method comprises deploying the apparatus in multiple stages, with sequentially increasing hose lengths (at least paragraphs [0015-0027] and figures 1-3 introduces “Disposable plug 62, including disposable ball 63, includes a second natural material 65 that is dissolvable in a suitable dissolution fluid 80 as described herein, which may include a naturally occurring downhole fluid, or a fluid introduced into the downhole environment in conjunction with frac or other drill string operations, or a predetermined dissolution fluid, including various acid treatments that may be introduced into the drill string as described herein”; “…return fluids 57, such as oil, gas, and water, are permitted to flow from the well or well formation and into bore 38 so that the return fluids 57 can be collected at the surface of the well”).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7-8, 10, 12, 15, 18-19, 22-23, 26, 31-33, 35, 39, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676